GARDEN, JUDGE:
On September 16, 1980, the claimant was driving his 1978 Chrysler Newport westward across the Market Street Bridge between West Virginia Route 2 in Brooke County and Steuben-ville, Ohio. As he left the bridge, claimant noticed that his car was pulling to the right, and, when he arrived at his home two miles away, he discovered that both tires on the passenger side of the vehicle were flat. The claimant seeks to recover damages of $156.42, the cost of replacing those two tires.
Claimant alleges that the damage to his tires was caused by *123steel spurs protruding from the bridge surface. According to his undisputed testimony, the bridge surface was constructed of steel decking and was in generally poor condition at the time of the accident. The claimant had driven over the bridge many times and was familiar with it. The damaged tires were Goodyear steel-belted radials that had been driven for approximately 10,000 miles. The damage occurred in the center of the tread on each tire. The claimant also testified that accidents of this type had happened to several other people, including the claimant’s son.
While it appears that the damage to the tires of the claimant’s vehicle probably was sustained while it traveled over the bridge, there is no proof respecting what defect, if any, in the bridge surface caused the damage. The only evidence was that the bridge surface was in generally poor condition. In the absence of such proof, the Court is obligated to deny this claim.
Claim disallowed.